


Exhibit 10.32

 

AXT, INC.

 

FISCAL 2009 EXECUTIVE INCENTIVE BONUS PLAN

 

The following are the terms of the 2009 Executive Bonus Plan approved by the
Compensation Committee of the Board of Directors of AXT, Inc. (the “Company”) on
December 8, 2008 (the “Plan”).

 

A.                                    Purpose

 

1.                                       The terms of the Plan have been
established to attract, motivate, retain and reward the Company’s executive
officers and all other officers of the Company for driving the Company to
achieve specific corporate objectives.

 

2.                                       The Plan provides for the payment of
quarterly cash bonuses based upon Company financial targets and individual
performance target objectives.

 

B.                                    Eligibility

 

1.                                       Those eligible to participate in the
Plan are the Company’s executive officers as determined pursuant to Section 16
of the Securities Exchange Act of 1934, as amended and any other officers of the
Company designated by the Compensation Committee (each, an “Officer” and
collectively, the “Officers”).

 

C.                                    Determination of Bonus Amounts

 

1.                                       The Compensation Committee has
determined that each individual Officer will have an “Individual Bonus
Percentage” and an “Individual Target Bonus” as defined below, which will vary
depending on such Officer’s position and responsibilities in the Company.

 

2.                                       Bonuses payable will be determined
based upon achievement of corporate financial targets (the “Corporate Targets”)
and individual targets established for each Officer (the “Individual Targets”). 
Achievement of the Corporate Targets will represent 80% of the total bonus, and
achievement of the Individual Targets will represent 20% of the total bonus. 
The Corporate Targets shall be comprised of four financial targets, revenue
(“Total Revenue Target”), gross profit (“Gross Profit Target”), operating
expense (“Operating Expense Target”) and net income (“Net Income Target”).  The
actual quarterly Corporate Targets are as set forth on Exhibit A hereto and
incorporated herein.

 

3.                                       The Corporate Targets are weighted 10%
for each of the Total Revenue Target, Gross Profit Target and Operating Expense
Target, and 50% for the Net Income Target, for a total of 80% of the total
bonus.  Accordingly, the “Corporate Target Achievement Multiplier” means, for
each quarter, the sum of the (a) actual Total Revenue for such quarter divided
by the Total Revenue Target multiplied by 0.1, (b) actual Gross Profit for such
quarter divided by the Gross Profit Target multiplied by 0.1, (c) actual Total
Operating Expense for such quarter

 

--------------------------------------------------------------------------------


 

divided by Operating Expense Target multiplied by 0.1, and (d) actual Total Net
Income for such quarter divided by the Net Income Target multiplied by 0.5,
subject to Section 4 below.

 

4.                                       The threshold achievement for each
Corporate Target is 90% of the Company’s operating plan for such target for such
quarter, and the maximum achievement for each Corporate Target is 120% of the
Company’s operating plan for such target for such quarter.  A minimum threshold
net income level must be achieved before any bonus will be payable (the
“Threshold Net Income”).  In the event that actual Net Income is negative for
any particular quarter, the Corporate Target Achievement Multiplier shall be
deemed to be equal to zero.  In addition, no Corporate Target shall be deemed
achieved unless a minimum threshold of greater than 90% attainment of the target
for such Corporate Target for such quarter, as set forth on Exhibit A, is
achieved, and no bonus shall be payable for any period in which the Company does
not achieve at least 90% for all three of the corporate financial objectives,
including the effect of the bonus payable.  Achievement beyond 100%, being in
excess of 120% of the operating plan, shall result in no additional bonus being
paid.

 

In no event shall the Individual Bonus Earned by any Officer in any quarter
represent more than 120% of the Quarterly Individual Target Bonus, and in no
event shall achievement of any individual Corporate Target represent more than
120% of such Corporate Target for such quarter (i.e, achievement of the Total
Revenue Target, Gross Profit Target and Operating Expense Target shall not
represent more than 12% of the Corporate Target Achievement Multiplier in any
quarter, and the Net Income Target shall not represent more than 60% of the
Corporate Target Achievement Multiplier in any quarter, and the Individual
Targets shall not represent more than 48% of the Individual Bonus Earned by any
Officer in any quarter.

 

5.                                       The 80% portion of the bonus
represented by achievement of the Corporate Targets shall be determined by
multiplying the Corporate Target Achievement Multiplier times the result
obtained by dividing the Individual Target Bonus by four.  The Corporate Target
Achievement Multiplier does not vary based upon the Officer’s position and
responsibilities and is applicable to all Officers.

 

6.                                       Achievement of the Individual Targets,
representing 20% of the Plan, shall be determined each quarter by the Chief
Executive Officer for all Officers other than the Chief Executive Officer,
pursuant to objectives established by the Chief Executive Officer for each such
Officer.  Achievement of the Individual Targets by the Chief Executive Officer
shall be determined each quarter by the Compensation Committee, based upon
objectives established by the Compensation Committee each quarter for the Chief
Executive Officer.

 

D.                                    Individual Target Percentages

 

1.                                       “Individual Bonus Percentage” means the
percentage of a respective Officer’s base salary that is targeted as a bonus
payment under the Plan assuming exactly one hundred percent achievement by the
Company of each of the Corporate Targets and Individual Targets (as defined
below).  The Individual Bonus Percentage for each Officer is set as a percentage
of base salary and varies based upon the Officer’s position and
responsibilities.  The Individual Bonus Percentage for each Officer under the
Plan is as follows:

 

--------------------------------------------------------------------------------


 

Name

 

Target Bonus

 

Philip C.S. Yin

 

57.75

 

Minsheng Lin

 

46.2

 

Wilson Cheung

 

42

 

Davis Zhang

 

31.5

 

Robert Ochrym

 

52.5

 

John Cerilli

 

42

 

Raymond Low

 

21

 

 

2.                                       “Individual Target Bonus” for each
fiscal year means the amount equal to a respective Officer’s base salary
multiplied by such Officer’s Individual Bonus Percentage.   The Individual
Target Bonus for each quarter shall be one-fourth of the annual Individual
Target Bonus.  The “Quarterly Individual Target Bonus” shall be the Individual
Target Bonus divided by four.  The “Individual Bonus Earned” means the amount
equal to Individual Target Bonus multiplied by the Corporate Target Achievement
Multiplier.  The maximum amount of funds available for distribution to Officers
under the Plan shall be equal to the sum of each Officer’s Individual Target
Bonus.

 

E.                                      Plan Changes

 

1.                                       The Board or the Compensation Committee
may modify the financial performance goals at any time based on changes in
business conditions during the year and may grant bonuses to Officers even if
the financial performance goals are not met.  In its discretion, the
Compensation Committee may, either at the time it grants an award under the Plan
or at any time thereafter, provide for the adjustment of the award formula
applicable to an award granted to any participant under the Plan to reflect such
participant’s individual performance in his or her position with the Company or
such other factors as the Compensation Committee may determine.  Notwithstanding
the attainment of any performance goal under the Plan, the Compensation
Committee shall have the discretion, on the basis of such criteria as it may
establish, to reduce the amount of or to eliminate any final award that would
otherwise be paid, and retains the absolute discretion to amend, modify or
terminate the Plan at any time.

 

2.                                       Nothing in this Plan will interfere
with or limit in any way the right of the Company or the right of any individual
to terminate the employment relationship at any time, with or without cause.

 

--------------------------------------------------------------------------------

 
